Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”) is made as of the 19th day of July, 2004
(the “Effective Date”), by and between Ventas, Inc., a Delaware corporation (the
“Company”), and K. Travis George (the “Employee”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to employ the Employee as its Controller and Chief
Accounting Officer; and

 

WHEREAS, the Company and Employee have reached agreement concerning the terms
and conditions of his employment and wish to formalize that agreement;

 

NOW, THEREFORE, in consideration of the premises and the respective covenants
and agreements contained herein, and intending to be legally bound hereby, the
Company and Employee agree as follows:

 

1. EMPLOYMENT. The Company hereby agrees to employ Employee and Employee hereby
agrees to be employed by the Company on the terms and conditions herein set
forth. The initial term of this Agreement shall be for a six-month period
commencing on the Effective Date. The term shall be automatically extended by
one additional day for each day beyond the Effective Date that the Employee
remains employed by the Company until such time as the Company elects to cease
such extension by giving written notice of such election to the Employee. The
initial term together with all extensions pursuant to the preceding sentence
shall be treated as the “Employment Term.”

 

2. DUTIES. The Company hereby employs Employee and Employee hereby accepts
employment with the Company as Controller and Chief Accounting Officer. During
the Employment Term, Employee shall have the title, status, responsibilities and
duties of Controller and Chief Accounting Officer, shall report to the
President, Chief Financial Officer, the General Counsel and the Chief Investment
Officer of the Company (collectively, “Senior Management”).

 

3. EXTENT OF SERVICES. During the term, Employee shall devote his working time,
attention, labor, skill and energies to the business of the Company, and shall
not, without the consent of the Company, be actively engaged in any other
business activity, whether or not such business activity is pursued for gain,
profit or other pecuniary advantage, that competes, conflicts or interferes with
the performance of his duties hereunder in any material way.

 

4. COMPENSATION. As compensation for services hereunder rendered, Employee shall
receive during the Employment Term:

 

(a) Base Salary. A base salary at a rate of one hundred thirty-five thousand
dollars ($135,000) per year. Employee’s base salary shall be payable in equal
installments in



--------------------------------------------------------------------------------

accordance with the Company’s normal payroll procedures. The term “Base Salary”
for purposes of this Agreement shall refer to Employee’s base salary annualized,
as same be increased from time to time.

 

(b) Annual Bonus. In addition to Base Salary, Employee shall be eligible to
receive an annual bonus of up to fifty percent (50%) of Base Salary (prorated in
the first year), as Senior Management may determine. The annual bonus will be
determined by Senior Management on a sliding scale based upon the Employee’s
performance and the Company’s performance during the applicable year.
Notwithstanding the foregoing, Employee’s 2004 bonus shall not be less than
$25,000.

 

(c) Stock Options. Employee shall be awarded 2,000 Ventas, Inc. stock options on
the Effective Date, such stock options to be valued in accordance with and will
otherwise be subject to the terms and conditions of the Company’s 2000 Incentive
Compensation Plan. The stock options will become exercisable in equal one-third
installments commencing on the first anniversary date of the Effective Date and
continuing annually on each anniversary date of the Effective Date.

 

(d) Long-Term Incentive. Employee shall be eligible to receive equity grants
under the Company’s applicable long-term incentive compensation program as
determined in the sole discretion of Senior Management and the Company’s
Executive Compensation Committee. Any such equity grants will be valued in
accordance with and will otherwise be subject to the terms and conditions of the
applicable incentive compensation program.

 

5. BENEFITS.

 

(a) Employee shall be entitled to participate in any and all pension benefit,
welfare benefit (including, without limitation, medical, dental, disability and
group life insurance coverages) and fringe benefit plans from time to time in
effect for employees of the Company and its affiliates.

 

(b) Subject to the terms of the Company’s Vacation Pay Policy, a copy of which
is attached hereto, Employee shall be entitled to three weeks of paid vacation
each calendar year. During the remainder of the 2004 calendar year, vacation
shall accrue for Employee at the rate of five hours per pay period.

 

(c) Employee may incur reasonable business related expenses including for
promoting the business and expenses for entertainment, travel, cellular
telephone and similar items related thereto. The Company shall reimburse
Employee for all such reasonable expenses subject to the Company’s reimbursement
procedures and policies regarding such expenses.

 

(d) Employee shall, as directed by the Company, commute to the Company’s office
in Chicago, Illinois. The Company shall pay or promptly reimburse Employee for
(y) reasonable

 

2



--------------------------------------------------------------------------------

travel expenses incurred by Employee to travel to and from the Chicago area and
(z) reasonable expenses for temporary lodging incurred by Employee while in the
Chicago area. Employee shall comply with the Company’s policies and procedures
regarding the reporting and documentation for reimbursement of all such travel
and lodging expenses. To the extent any of the payments within this Section are
treated as taxable to the Employee, the Company shall pay Employee an additional
amount such that the net amount retained by Employee after deduction or payment
of all federal, state, local and other taxes with respect to amounts under this
Section shall be equal to the full amount of the payments required by this
Section.

 

6. TERMINATION OF EMPLOYMENT.

 

(a) DEATH OR DISABILITY. Employee’s employment shall terminate automatically
upon Employee’s death during the Employment Term. If the Company determines in
good faith that the Disability of Employee has occurred during the Employment
Term (pursuant to the definition of Disability set forth below), it may give to
Employee written notice of its intention to terminate Employee’s employment. In
such event, Employee’s employment with the Company shall terminate effective on
the 30th day after receipt of such notice by Employee (the “Disability Effective
Date”), provided that, within the 30 days after such receipt, Employee shall not
have returned to performance of Employee’s duties. For purposes of this
Agreement, “Disability” shall mean Employee’s absence from duties hereunder for
a period of 90 consecutive days within a twelve-month period because of a
physical or mental incapacity which is expected to be permanent.

 

(b) CAUSE. The Company may terminate Employee’s employment during the Employment
Term for Cause. For purposes of this Agreement, “Cause” shall mean the
Employee’s (i) conviction of or plea of nolo contendere to a crime involving
moral turpitude; or (ii) willful and material breach by Employee of his duties
and responsibilities which is directly and materially harmful to the business
and reputation of the Company and which is committed in bad faith or without
reasonable belief that such breaching conduct is in the best interests of the
Company and its affiliates.

 

(c) GOOD REASON. Employee’s employment may be terminated by Employee for Good
Reason or otherwise. “Good Reason” shall exist upon the occurrence, without
Employee’s express written consent, of any of the following events:

 

(i) a material diminution in Employee’s position, authority, duties or
responsibilities (including the assignment to Employee of any duties
inconsistent with Employee’s position, authority, duties or responsibilities),
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Employee;

 

(ii) the Company shall (A) materially reduce the Base Salary or bonus
opportunity of Employee or (B) materially reduce (other than pursuant to a
uniform reduction applicable to all similarly situated Employees of the Company)
Employee’s benefits and perquisites;

 

3



--------------------------------------------------------------------------------

(iii) the Company shall relocate its Louisville, Kentucky business office to any
location more than 50 miles from its location on the Effective Date;

 

(iv) the Company’s failure or refusal to comply with the provisions of this
Agreement; or

 

(v) the failure of the Company to obtain the assumption of this Agreement as
contemplated by Section 11(c).

 

(d) NOTICE OF TERMINATION. Any termination by the Company for Cause, or by
Employee for Good Reason, shall be communicated by a Notice of Termination given
in accordance with this Agreement. For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Employee’s employment under the provision so indicated, and (iii) specifies the
intended termination date (which date, in the case of a termination for Good
Reason, shall be not more than thirty days after the giving of such notice). The
failure by Employee or the Company to set forth in the Notice of Termination any
fact or circumstance which contributes to a showing of Good Reason or Cause
shall not waive any right of Employee or the Company, respectively, hereunder or
preclude Employee or the Company, respectively, from asserting such fact or
circumstance in enforcing Employee’s or the Company’s rights hereunder.

 

(e) DATE OF TERMINATION. “Date of Termination” means (i) if Employee’s
employment is terminated by the Company for Cause, or by Employee for Good
Reason, the later of the date specified in the Notice of Termination or the date
that is one day after the last day of any applicable cure period, (ii) if
Employee’s employment is terminated by the Company other than for Cause or
Disability, or Employee resigns without Good Reason, the Date of Termination
shall be the date on which the Company or Employee notified Employee or the
Company, respectively, of such termination and (iii) if Employee’s employment is
terminated by reason of death or Disability, the Date of Termination shall be
the date of death of Employee or the Disability Effective Date, as the case may
be.

 

7. OBLIGATIONS OF THE COMPANY UPON TERMINATION. Following any termination of
Employee’s employment hereunder for any reason whatsoever, the Company shall pay
Employee the portion of his Base Salary that relates to the period through the
Date of Termination, all amounts earned by Employee through the Date of
Termination (including accrued vacation and bonus and expenses incurred but not
yet reimbursed), and all amounts owed to Employee pursuant to the terms and
conditions of the benefit plans, programs and arrangements of the Company at the
time such payments are due. In addition, subject to Employee’s execution of a
general release of claims in form satisfactory to the Company, Employee shall be
entitled to the following additional payments:

 

(a) DEATH OR DISABILITY. If, during the Employment Term, Employee’s employment
shall terminate by reason of Employee’s death or Disability, the Company shall
pay to Employee (or his designated beneficiary or estate, as the case may be)
the prorated portion of any target bonus Employee would have received for the
year of termination of employment. Such amount shall be paid within 30 days of
the date when such amounts would otherwise have been payable to the Employee if
Employee’s employment had not terminated.

 

4



--------------------------------------------------------------------------------

(b) GOOD REASON; OTHER THAN FOR CAUSE. If the Company shall terminate Employee’s
employment other than for Cause (but not for Disability), or the Employee shall
terminate his employment for Good Reason:

 

(i) The Company shall pay Employee on the Employee’s Date of Termination in cash
in one lump sum, an amount equal to one-half of the Employee’s Base Salary
(annualized, and without regard to pro-ration) in effect as of the Date of
Termination.

 

(ii) For a period of six months following the Date of Termination, the Employee
shall be treated as if he had continued to be an Employee for all purposes under
the Company’s health insurance plan and dental insurance plan; or if the
Employee is prohibited from participating in such plan, the Company shall, at
its sole cost and expense, provide health and dental insurance coverage for
Employee which is equivalent to the coverage provided to Employee as of the Date
of Termination. Following this continuation period, the Employee shall be
entitled to receive continuation coverage under Part 6 of Title I or ERISA
(“COBRA Benefits”) treating the end of this period as a termination of the
Employee’s employment if allowed by law.

 

(iii) For a period of six months following the Date of Termination, Company
shall maintain in force, at its expense, all life insurance being provided or
required to be provided to the Employee by the Company as of the Date of
Termination.

 

(iv) The Company shall adopt such employee benefit plans or amendments to its
employee benefit plans, if any, as are necessary to effectuate the provisions of
this Agreement.

 

(c) DEATH AFTER TERMINATION. In the event of the death of Employee during the
period Employee is receiving payments pursuant to this Agreement, Employee’s
designated beneficiary shall be entitled to receive the balance of the payments;
or in the event of no designated beneficiary, the remaining payments shall be
made to Employee’s estate.

 

5



--------------------------------------------------------------------------------

8. CHANGE OF CONTROL.

 

(a) Upon any Change of Control, Employee shall be paid no later than the Change
of Control in cash in one lump sum, an amount equal to one-half of the
Employee’s Base Salary (annualized, and without regard to pro-ration) in effect
as of the date of the Change of Control.

 

(b) Upon any Change of Control:

 

(i) For a period of six months following the Change of Control, the Employee
shall be treated as if he had continued to be an Employee for all purposes under
the Company’s health insurance plan and dental insurance plan; or if the
Employee is prohibited from participating in such plan, the Company shall, at
its sole cost and expense, provide health and dental insurance coverage for
Employee which is equivalent to the coverage provided to Employee as of the
Change of Control. Following this continuation period, the Employee shall be
entitled to receive continuation coverage under Part 6 of Title I or ERISA
(“COBRA Benefits”) treating the end of this period as a termination of the
Employee’s employment if allowed by law.

 

(ii) For a period of six months following the Change of Control, Company shall
maintain in force, at its expense, all life insurance being provided or required
to be provided to the Employee by the Company as of the Change of Control.

 

(iii) For a period of six months following the Change of Control, the Company
shall provide short-term and long-term disability insurance benefits to Employee
equivalent to the coverage that the Employee would have had he remained employed
under the disability insurance plans applicable to Employee on the date of the
Change of Control. Should Employee become disabled during such period, Employee
shall be entitled to receive such benefits, and for such duration, as the
applicable plan provides.

 

(iv) The Company shall adopt such employee benefit plans or amendments to its
employee benefit plans, if any, as are necessary to effectuate the provisions of
this Agreement.

 

(c) For purposes of all provisions of this Agreement, the term “Change of
Control” shall mean any one or more of the following events:

 

(i) An acquisition of any voting or other securities by any “Person” (having the
meaning ascribed to such term in Section 3(a)(9) of the Securities Exchange Act
of 1934, as amended (“1934 Act”) and used in Sections 13(d) and 14(d) thereof,
including a “group” as defined in Section 13(d)), such that immediately after
which such Person has “Beneficial Ownership” (within the meaning of Rule 13d-3
under the 1934 Act) of 50% or more of either (i) any class of then-outstanding
equity securities of the Company (“Outstanding Shares”) or (ii) the combined
voting power of the Company’s then outstanding voting securities entitled to
vote generally in the election of directors (“Voting Securities”); provided,
however, that in determining whether a Change of Control has occurred,
Outstanding Shares or Voting Securities which are acquired in an acquisition by
(i) the Company or any of its subsidiaries or, (ii) an employee benefit plan (or
a trust forming a part thereof) maintained by the Company or any of its
subsidiaries shall not constitute an acquisition which would cause a Change of
Control.

 

6



--------------------------------------------------------------------------------

(ii) The individuals who, as of the Effective Date, constituted the Board (the
“Incumbent Board”) cease for any reason to constitute over 50% of the Board;
provided, however, that if the election, or nomination for election by the
Company’s stockholders, of any new director was approved by a vote of over 50%
of the Incumbent Board, such new director shall, for purposes of this Section
8(b)(ii), be considered as though such person were a member of the Incumbent
Board; provided, further, however, that no individual shall be considered a
member of the Incumbent Board if such individual initially assumed office as a
result of either an actual or threatened “Election Contest” (as described in
Rule 14a-11 promulgated under the 1934 Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Incumbent Board (a “Proxy Contest”), including by reason of any agreement
intended to avoid or settle any Election Contest or Proxy Contest.

 

(iii) Consummation of a merger, consolidation or reorganization involving the
Company, unless each of the following events occurs in connection with such
merger, consolidation or reorganization:

 

(A) the stockholders of the Company, immediately before such merger,
consolidation or reorganization, have Beneficial Ownership, directly or
indirectly immediately following such merger, consolidation or reorganization,
of over 50% of the then outstanding shares of common stock and the combined
voting power of all voting securities of the corporation resulting from such
merger or consolidation or reorganization (the “Surviving Company”) in
substantially the same proportion as their Beneficial Ownership of the
Outstanding Shares and Voting Securities immediately before such merger,
consolidation or reorganization;

 

(B) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such merger, consolidation or
reorganization constitute over 50% of the members of the board of directors of
the Surviving Company; and

 

(C) no Person (other than the Company, any of its subsidiaries, any employee
benefit plan (or any trust forming a part thereof) maintained by the Company,
the Surviving Company or any Person who, immediately prior to such merger,
consolidation or reorganization had Beneficial Ownership of 50% or more of the
then Outstanding Shares or Voting Securities) has Beneficial Ownership of 50% or
more of the then outstanding shares of the Surviving Company or combined voting
power of the Surviving Company’s then outstanding voting securities.

 

(iv) Approval by the Company’s stockholders of a complete liquidation or
dissolution of the Company, or the occurrence of the same.

 

7



--------------------------------------------------------------------------------

(v) Approval by the Company’s stockholders of an agreement for the assignment,
sale, conveyance, transfer, lease or other disposition of all or substantially
all of the assets of the Company to any Person (other than a transfer to a
subsidiary of the Company), or the occurrence of the same.

 

(vi) Any other event that the Board shall determine constitutes an effective
change in control of the Company.

 

(vii) Notwithstanding the foregoing, a Change of Control shall not be deemed to
occur solely because any Person (the “Subject Person”) acquired Beneficial
Ownership of more than the permitted amount of the Outstanding Shares or Voting
Securities as a result of the acquisition of Outstanding Shares or Voting
Securities by the Company which, by reducing the number of Outstanding Shares or
Voting Securities outstanding, increases the proportional number of shares
Beneficially Owned by the Subject Person; provided that if a Change of Control
would occur (but for the operation of this sentence) as a result of the
acquisition of Outstanding Shares or Voting Securities by the Company, and after
such acquisition of Shares or Voting Securities by the Company, the Subject
Person becomes the Beneficial Owner of any additional Outstanding Shares or
Voting Securities which increases the percentage of the then Outstanding Shares
or Voting Securities Beneficially Owned by the Subject Person, then a Change of
Control shall occur.

 

9. CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY. If Employee becomes entitled to
any payments or benefits whether pursuant to the terms of or by reason of this
Agreement or any other plan, arrangement, agreement, policy or program
(including without limitation any restricted stock, stock option, stock
appreciation right or similar right, or the lapse or termination of any
restriction on the vesting or exercisability of any of the foregoing) with the
Company, any successor to the Company or to all or a part of the business or
assets of the Company (whether direct or indirect, by purchase, merger,
consolidation, spin off, or otherwise and regardless of whether such payment is
made by or on behalf of the Company or such successor) or any person whose
actions result in a change of control or any person affiliated with the Company
or such persons (in the aggregate, “Payments” or singularly, “Payment”), which
Payments are reasonably determined by the Employee to be subject to the tax
imposed by Section 4999 or any successor provision of the Code or any similar
state or local tax, or any interest or penalties are incurred by Employee with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), the
Company shall pay Employee an additional amount (“Gross-Up Payment”) such that
the net amount retained by Employee, after deduction or payment of (i) any
Excise Tax on Payments, (ii) any federal, state and local income tax and Excise
Tax upon the payment provided for by this Section, and (iii) any additional
interest and penalties imposed because the Excise Tax is not paid when due,
shall be equal to the full amount of the Payments. The Gross-Up Payment shall be
paid to the Employee within ten (10) days of the Company’s receipt of written
notice from the Employee that the Excise Tax has been paid, is or was payable or
will be payable at any time in the future.

 

8



--------------------------------------------------------------------------------

10. DISPUTES. Any dispute or controversy arising under, out of, or in connection
with this Agreement shall, at the election and upon written demand of either
party, be finally determined and settled by binding arbitration in the City of
Louisville, Kentucky, in accordance with the Labor Arbitration rules and
procedures of the American Arbitration Association, and judgment upon the award
may be entered in any court having jurisdiction thereof. The Company shall pay
all costs of the arbitration and all reasonable attorneys’ and accountants’ fees
of the Employee in connection therewith, including any litigation to enforce any
arbitration award.

 

11. SUCCESSORS.

 

(a) This Agreement is personal to Employee and without the prior written consent
of the Company shall not be assignable by Employee otherwise than by will or the
laws of descent and distribution. This Agreement shall inure to the benefit of
and be enforceable by Employee’s legal representatives.

 

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. This Agreement shall not be terminated by the
voluntary or involuntary dissolution of the Company or by any merger or
consolidation where the Company is not the surviving corporation, or upon any
transfer of all or substantially all of the Company’s stock or assets. In the
event of such merger, consolidation or transfer, the provisions of this
Agreement shall be binding upon and shall inure to the benefit of the surviving
corporation or corporation to which such stock or assets of the Company shall be
transferred.

 

(c) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, or any business of the Company for which
Employee’s services are principally performed, to assume expressly, absolutely
and unconditionally and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform it if no such
succession had taken place. As used in this Agreement, “Company” shall mean the
Company as herein before defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

 

12. OTHER SEVERANCE BENEFITS. Employee hereby agrees that in consideration for
and subject to the receipt of the payments to be received under this Agreement,
Employee waives any and all rights to any payments or benefits under any other
plans, programs, contracts or arrangements of the Company or their respective
affiliates that provide for severance payments or benefits upon a termination of
employment, except as provided in this Agreement.

 

13. PRESS RELEASE. The Company shall not issue or permit to be issued any press
release or other public announcement regarding the Employee or the terms of
Employee’s employment (including related to any termination of Employee’s
employment for any reason) without Employee’s prior approval.

 

9



--------------------------------------------------------------------------------

14. INDEMNIFICATION. Beginning on the Effective Date and continuing thereafter,
including after the termination of Employee’s employment hereunder, the Company
shall indemnify, defend and hold the Employee harmless from and against any and
all Expenses, liabilities, damages, costs, judgments, penalties, fines and
amounts paid in settlement, incurred by Employee in connection with any
Proceeding involving him by reason of his being or having been employee of the
Company (or any affiliate of the Company) to the fullest extent permitted by
law, whether or not Employee is, or is threatened to be made, a party to any
threatened, pending, or completed Proceeding, and whether or not Employee is
successful in such Proceeding. For purposes hereof, “Expenses” shall include all
reasonable fees and expenses including, without limitation, reasonable
attorneys’ fees, retainers, court costs, transcript costs, fees of experts,
witness fees, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees, and disbursements and
expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, or being or
preparing to be a witness in a Proceeding; and “Proceeding” shall include
(without limitation) any and all proceedings, including, without limitation,
actions, suits, arbitrations, alternative dispute resolution mechanisms,
investigations, administrative hearings and other proceedings, whether civil,
criminal, administrative or investigative, and whether or not by or in the right
of the Company.

 

15. WITHHOLDING. All payments to be made to Employee hereunder will be subject
to all applicable required withholding of taxes.

 

16. NO MITIGATION. Employee shall have no duty to mitigate his damages by
seeking other employment or taking other action by way of mitigation of the
amounts payable to the Employee under this Agreement and the payments required
hereunder shall not be reduced or offset by any amounts, including compensation
from other employment. Further, the Company’s obligations to make any payments
hereunder shall not be subject to or affected by any set off, counterclaims or
defenses which the Company may have against Employee or others.

 

17. NOTICES. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been duly given and effective
when delivered by personal or overnight couriers, or registered mail, in each
case with confirmation of receipt, prepaid and addressed as follows:

 

If to Employee:

 

K. Travis George, CPA

14107 Bentley Court

Louisville, Kentucky 40245

 

10



--------------------------------------------------------------------------------

If to Company:

 

Ventas, Inc.

10350 Ormsby Park Place, Suite 300

Louisville, KY 40223

Attn: General Counsel

 

Either party may change its specified address by giving notice in writing to the
other in accordance with the foregoing method.

 

18. WAIVER OF BREACH AND SEVERABILITY. The waiver by either party of a breach of
any provision of this Agreement by the other party shall not operate or be
construed as a waiver of any subsequent breach by either party. The invalidity
or unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision, which other provision shall
remain in full force and effect. In the event any provision of this Agreement is
found to be invalid or unenforceable, it may be severed from the Agreement and
the remaining provisions of the Agreement, including all make-whole provisions
of this Agreement, including those set forth in Section 5(h), shall continue to
be binding and effective.

 

19. Restrictive Covenants.

 

(a) Confidentiality.

 

(i) Employee shall not, unless written permission is granted by the Company,
disclose to or communicate in any manner with the press or any other media about
his employment with the Company, the terms of this Agreement, the termination of
his employment with the Company, the Company’s businesses or affairs, the
Company’s officers, directors, employees and/or consultants, or any matter
related to any of the foregoing.

 

(ii) Employee acknowledges that it is the policy of the Company and its
subsidiaries to maintain as secret and confidential all valuable and unique
information and techniques acquired, developed or used by the Company and its
subsidiaries relating to their business, operations, actual or potential
products, strategies, potential liabilities, employees, tenants, proposed or
perspective tenants and customers, business partners and customers, (including
without limitation information protected by the company’s attorney/client, work
product, or tax advisor/audit privileges; tax matters and information; financial
analysis models; the Company’s strategic plans; negotiations with third parties;
methods, policies, processes, formulas, techniques, know-how and other
knowledge; trade practices, trade secrets, or financial matters; lists of
customers or customers’ purchases; lists of suppliers, manufacturers,
representatives, or other distributors; lists of and information about tenants;
requirements for systems, programs, machines, or their equipment; information
regarding the Company’s bank accounts, credit

 

11



--------------------------------------------------------------------------------

agreement or financial projections information; information regarding the
Company’s directors or officers or their personal affairs) which gives the
Company and its subsidiaries a competitive advantage in the businesses in which
the Company and its subsidiaries are engaged (“Confidential Information”).
“Confidential Information” shall not include information that (A) is or becomes
generally available to the public other than as a result of a disclosure by
Employee in violation of this Agreement, (B) was available to Employee on a
non-confidential basis prior to the date hereof, or (C) is compelled to be
disclosed by a court or governmental agency, provided that prior written notice
is given to the Company and Employee cooperates with the Company in any efforts
by the Company to limit the scope of such obligation and/or to obtain
confidential treatment of any material disclosed pursuant to such obligation.
Employee recognizes that all such Confidential Information is the sole and
exclusive property of the Company and its subsidiaries, and that disclosure of
Confidential Information would cause damage to the Company and its subsidiaries.
Employee shall not disclose, directly or indirectly, any Confidential
Information obtained during his employment with the Company, and will take all
necessary precautions to prevent disclosure, to any unauthorized individual or
entity inside or outside the Company, and will not use the Confidential
Information or permit its use for the benefit of Employee or other third party
other than the Company. These obligations shall continue for so long as the
Confidential Information remains Confidential Information.

 

(b) Noncompetition, Nonsolicitation, Noninterference. Employee shall not during
the Term, and during the one-year period after the termination of Employee’s
employment with the Company for any reason (the “Restricted Period”), either
directly or indirectly (through another business or person) engage in or
facilitate any of the following activities anywhere in the United States:

 

(i) hiring, recruiting, engaging as a consultant or adviser, employing or
attempting or soliciting to hire, recruit or employ any person employed by the
Company or any subsidiary, or causing or attempting to cause any third party to
do any of the foregoing;

 

(ii) causing or attempting to cause any person employed at any time during the
Restricted Period by the Company or any subsidiary to terminate his or her
relationship with the Company or any subsidiary;

 

(iii) soliciting, enticing away, or endeavoring to entice away, or otherwise
interfering with any employee, customer, tenant, financial partner, vendor,
supplier or other similar business relation, who at any time during the
Restricted Period or who which at any time during the period commencing one year
prior to the Date of Termination, to the Employee’s knowledge, maintained a
material business relationship with the Company or any subsidiary or with whom

 

12



--------------------------------------------------------------------------------

the Company is targeting for a material business relationship or is engaged in
discussions with to commence a material business relationship at the time of the
Employee’s termination of employment with the Company; or

 

(iv) performing services as an employee, director, officer, consultant,
independent contractor or advisor; or investing in, whether in the form of
equity or debt, owning any interest or otherwise having an ownership or other
interest or a connection to any healthcare REIT (real estate investment trust),
or any person which owns in excess of five percent of the issued and outstanding
equity interest of a healthcare REIT, or any other company, entity or person
that directly and materially competes with the Company anywhere in the United
States. Nothing in this Section (iv) shall, however, restrict Employee from
performing services for financial institutions or an investment banking firm,
making an investment in and owning the common stock of any company whose stock
is listed on a national exchange, or performing services as an employee,
director, officer, consultant, independent contractor or advisor in a healthcare
operating company position such as a nursing facility operator.

 

(c) Other Prohibited Activities. Employee acknowledges that his position at the
Company provides him with access to highly sensitive information concerning the
Company’s principal lessee and its affiliates and leases to such lessee and its
affiliates which are critical to the Company’s ability to effectively function
and to the properties to be purchased by the Company, and that if Employee were
to provide services for such principal lessee and/or its’ affiliates such
services would cause irreparable damages to the Company. Employee shall not
during the Term and the Restricted Period, either directly or indirectly
(through another business or person) engage in or facilitate any of the
following activities anywhere in the United States or in any location outside
the United States where the Company conducts or plans to conduct business:
performing services as an employee, director, officer, consultant, independent
contractor or advisor; or investing in, whether in the form of equity or debt,
owning any interest or otherwise having an ownership or other interest or a
connection to Kindred Healthcare, Inc. or any of its parent, sister, subsidiary
or affiliated entities in any manner, including without limitation as an owner,
principal, partner, officer, director, stockholder, employee, consultant,
contractor, agent, broker, representative or otherwise.

 

(d) Non-Disparagement.

 

(i) Employee agrees not to make, or cause to be made, any statement, observation
or opinion, or communicate any information (whether oral or written, directly or
indirectly) that (A) accuses or implies that the Company and/or any of its
affiliates, together with their respective present or former officers,
directors, partners, stockholders, employees and agents, and each of their
predecessors, successors and assigns, engaged in any wrongful, unlawful,
unethical or improper conduct, whether relating to Employee’s employment (or
termination thereof), the

 

13



--------------------------------------------------------------------------------

business or operations of the Company, or otherwise; or (B) disparages, impugns
or in any way reflects adversely upon the business, good will, products,
business opportunities, competency, character, behavior or reputation of the
Company and/or any of its affiliates, together with their respective present or
former officers, directors, partners, stockholders, employees and agents, and
each of their predecessors, successors and assigns.

 

(ii) Nothing herein shall be deemed to preclude Employee or the Company from
providing truthful testimony or information pursuant to subpoena, court or other
similar legal process.

 

(e) New Employer. Employee shall provide the terms and conditions of this
Section 19 to any prospective new employer or new employer and shall permit the
Company to contact any such company, entity or individual to confirm Employee’s
compliance with this Section 19 and shall provide the Company with such
information as it requests to allow such inquiry.

 

(f) Reasonableness of Restrictive Covenants.

 

(i) Employee acknowledges that the covenants contained in this Section 19 are
reasonable in the scope of the activities restricted, the geographic area
covered by the restrictions, and the duration of the restrictions, and that such
covenants are reasonably necessary to protect the Company’s legitimate interests
in its confidential Information, its reputation, and in its relationships with
its employees, customers, and suppliers.

 

(ii) The Company has, and the Employee has had an opportunity to, consult with
their respective legal counsel and to be advised concerning the reasonableness
and propriety of such covenants. Employee acknowledges that his observance of
the covenants contained herein will not deprive Employee of the ability to earn
a livelihood or to support his dependents.

 

(g) Right to Injunction. In recognition of the confidential nature of the
Confidential Information, and in recognition of the necessity of the limited
restrictions imposed by Section 19, Employee and the Company agree that it would
be impossible to measure solely in money the damages which the Company would
suffer if Employee were to breach any of his obligations hereunder. Employee
acknowledges that any breach of any provision of this Agreement would
irreparably injure the Company. Accordingly, Employee agrees that if he breaches
any of the provisions of Section 19, the Company shall be entitled, in addition
to any other remedies to which the Company may be entitled under this Agreement
or otherwise, to an injunction to be issued by a court of competent
jurisdiction, to restrain any breach, or threatened breach, of any provision of
Section 19, and Employee hereby waives any right to assert any claim or defense
that the Company has an adequate remedy at law for any such breach.

 

14



--------------------------------------------------------------------------------

(h) Assistance. During the one-year period following a termination of Employee’s
employment with the Company, Employee shall from time to time provide the
Company with such reasonable assistance and cooperation as the Company may
reasonably from time to time request in connection with any financial and
business issues, investigation, claim, dispute, judicial, legislative,
administrative or arbitral proceeding, or litigation (any of the foregoing, a
“Proceeding”) arising out of matters within the knowledge of Employee and
related to his position as an employee of the Company. Such assistance and
cooperation shall include providing information, declarations or statements to
the Company, signing documents, meeting with attorneys or other representatives
of the Company, and preparing for and giving truthful testimony in connection
with any Proceeding or related deposition. Employee shall agree to also make
himself available to assist the Company with transition of Employee’s duties to
his successor and addressing ongoing issues and problems. In any such instance,
Employee shall provide such assistance and cooperation at times and in places
mutually convenient for the Company and Employee and which do not unreasonably
interfere with Employee’s business or personal activities. If and to the extent
that the Company shall require Employee to render assistance pursuant to this
Section 19(h), the Company shall pay the Employee $150 per hour for such
services. The Company shall reimburse Employee’s reasonable out-of-pocket costs
and expenses in connection with such assistance and cooperation upon Employee’s
written request in such form and containing such information as the Company
shall reasonably request.

 

20. ENTIRE AGREEMENT; AMENDMENT. This instrument contains the entire agreement
of the parties with respect to the subject matter hereof and supersedes all
prior agreements (including all agreements, letters and term sheets from the
Company regarding Employee’s employment), promises, covenants, arrangements,
communications, representations and warranties between them, whether written or
oral, with respect to the subject matter hereof. No provisions of this Agreement
may be modified, waived or discharged unless such modification, waiver or
discharge is agreed to in writing signed by Employee and such officer of the
Company specifically designated by the Board.

 

21. GOVERNING LAW. This Agreement shall be construed in accordance with and
governed by the laws of the Commonwealth of Kentucky.

 

22. HEADINGS. The headings in this Agreement are for convenience only and shall
not be used to interpret or construe its provisions.

 

23. COUNTERPARTS. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

VENTAS, INC.

By:

 

/s/ T. Richard Riney

--------------------------------------------------------------------------------

Title:

 

Executive Vice President and General Counsel

EMPLOYEE:

    /s/ K. Travis George

--------------------------------------------------------------------------------

K. Travis George